Brannon, Judge:
The circuit court of Wood county dismissed a bill for divorce filed by Leota Grace Murphy against Lawrence D. Murphy based on adultery, and tire wife appeals.
No defense was made by the defendant. We think that the fact of adultery is sustained by proof of the actual act, and by proof by other -witnesses of his visiting houses of ill fame and going to rooms with its female inmates and his having them, in their nightclothes, on his lap. We, therefore, reverse the decree of dismissal, and enter a decree that the bond of matrimony between Leota Grace Murphy and Lawrence D. Murphy be dissolved and they be absolutely divorced from each other.

Reversed and Decree Entered.